DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 07/17/20.  Accordingly, claims 1-12 and 17-20 are currently pending; and claims 13-16 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 are rejected under 35 U.S.C. 101 because the claims fail to fall within a statutory category of invention.  Each claim is directed to a storage medium, which is broadly interpreted here being covering forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.
Claim Interpretation




This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first negotiation unit configured to carry out capability negotiation for whether to support creation of a bi-directional SR tunnel by messaging during a process of establishing a session” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2009/0110395).
a method, performed by a first network element (“PCE 130”, [0026]) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: 
procedure ((202, 206), figure 2) of carrying out capability negotiation (202, 206)  for whether to support creation of a bi-directional SR tunnel (“light path”, [0038]) by messaging during a process (comprising the capability negotiation)  in which the first network element establishes a session (as shown in figure 2) with a second network element ((PCC), figure 2), (see [0033, 0038-0039]); and 
procedure of, in response to that the creation of the SR tunnel is supported, sending, by the first network element, an SR tunnel create message (“reply”, [0053]) carrying a bi-directional flag bit (“flag 612”, [0042]) to the second network element to enable the second network element to determine, in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created (see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object 600”, [0040], “a directionality (I) flag 612, which may comprise about 1 bit within the flags field 610.  The I flag 612 may indicate the request is for a bidirectional wavelength assignment when set to one.  The I flag 612 may indicate the request is for a unidirectional wavelength assignment when set to zero”, [0042], and 
-Regarding claim 2, Lee et al teaches that the SR tunnel create message carries a label stack (comprising (600), figure 5) composed of at least one label ((620, 612, 614, 616, etc.), figure 6); and the label stack contains SR path information ((612, 614, 616), figure 6) in any direction (bi-direction or uni-direction), (see [0040, 0042] and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0052]).
-Regarding claim 3, Lee et al teaches that the label is a path label Path SID (“path indicator”, 0025]),  (indicated by (620, 612, 614, 616), figure 6) , the label contains SR path information ((612, 614, 616), figure 6) in any direction (bi-direction or uni-direction), wherein the SR path information in any direction comprises forward path information and/or reverse path information (being information on the bi-direction or uni-direction)  , (see [0025, 0040, 0042] and “the reply may include any or all of the lightpath constraints that were contained in the request”, [0052]).
-Regarding claim 4, Lee et al teaches that the first network element comprises a path computation element (PCE) ((PCE), figure 2); and the second network element comprises a path computation client (PCC) ((PCC), figure 2), (see [0032]). 
-Regarding claim 17, Lee et al teaches a device ( (PCE), figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a processor (“processor” [0058]), and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor, wherein the processor is configured to, when executing the computer program, perform the method (see figure 2, ABSTRACT and [0033-0039, 0042, 0053]).
a storage medium (“memory devices” [0058]) storing a computer executable instruction (“instructions” [0059]) thereon, the computer executable instruction cause, when executed by a processor (“processor” [0058]), the processor to perform the method (see figure 2, [0033-0039, 0042, 0053]).


-Regarding claim 5, Lee et al teaches a method, performed by  a second network element ((PCC), figure 2),  for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising:
procedure ((202, 206), figure 2) of carrying out capability negotiation (202, 206)  for whether to support creation of a bi-directional SR tunnel by messaging during a process (comprising the capability negotiation) in which the second network element ((PCC), figure 2) establishes a session with a first network element (“PCE 130”, [0026]), (see [0033, 0038-0039]); 
procedure of, in response to that the creation of the SR tunnel is supported, receiving, by the second network element, an SR tunnel create message (“reply”, [0053])  carrying a bi-directional flag bit (“flag 612”, [0042]) sent from the first network element, (see “the PCC 310 communicates the RWA request and the required information to the PCE 320”, [0035], “the request may comprise at least one lightpath constraint.  The lightpath constraint may be any parameter that affects or limits the use of wavelengths along the lightpaths within the network.  In an embodiment, the lightpath constraints may include a RWA computation option”, [0039]), “the RWA computation option may be included in a request parameter (RP) object in the request.  FIG. 6 illustrates one embodiment of a suitable RP object and
procedure of  determining, by the second network element in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created, (see [0038, 0042]).
-Claim 6 is rejected with similar reasons for claim 2.
-Claim 7 is rejected with similar reasons for claim 3.
-Regarding claim 8, Lee et al teaches that the SR tunnel create message comprises a list of bi- directional paths/tunnels (“list of light paths”, [0038]) (see [0038, 0041]), and that the method comprises:  completing, by the second network element, association and binding of a bi- directional path according to a forward path information and/or the reverse path information  ((612, 614, 616), figure 6) carried in the SR tunnel create message (see [0038, 0040-0042, 0053]), and having/generating a corresponding forwarding table (comprising the list of bi- directional paths and associated network elements), the table based on which, for a path of the list, the second network element identifies which network element as the next network element “next NE”  in the path (see [0038]).
-Claim 9 is rejected with similar reasons for claim 4.

-Regarding claim 19, Lee et al teaches a device ((PCC), figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a processor and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor, wherein the processor is configured to, when executing the computer program, perform the method (see figure 2, ABSTRACT and [0033-0039, 0042, 0053]).
-Regarding claim 20, Lee et al teaches a storage medium (“memory devices” [0058]) storing a computer executable instruction (“instructions” [0059]) thereon, the computer executable instruction cause, when executed by a processor (“processor” [0058]), the processor to perform the method (see figure 2, [0033-0039, 0042, 0053]).

	-Regarding claim 10, Lee et al teaches that a device ((“an apparatus” [0007] comprising (PCE) of figure 2)) for creating a bi-directional segment routing (SR) tunnel (“light path”, [0038]), comprising: a first negotiation unit  (being a structure comprising a processor (“processor” [0058]), and a memory (“memory devices” [0058]) storing a computer program (“programs” [0059]) executable on the processor)  configured to carry out capability negotiation ((202, 206), figure 2) for whether to support creation of a bi-directional SR tunnel (“light path”, [0038]) by messaging during a process (comprising the capability negotiation) of establishing a session (as shown in figure 2) (see [0033, 0038-0039]); and a sending unit (being a structure comprising the processor, the memory and the computer program) configured to send, in response to that the creation of the SR tunnel is supported, an SR tunnel create message (“reply”, [0053]) carrying a bi-directional flag bit (“flag 612”, [0042]) to a second network element to enable the second network element to determine, in accordance with the bi-directional flag bit, whether a bi-directional tunnel or a unidirectional tunnel is to be created (see “the PCC 310 communicates the RWA request and .

-Claim 11 is rejected with similar reasons for claim 6.
-Claim 12 is rejected with similar reasons for claim 7.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463